DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered.
 
Response to amendment
3.	This is a Non-Final Office action in response to applicant’s remarks/arguments filed on 06/21/2022. 
4.	Status of the claims:
	•	Claims 1, 11, 24, and 26 have been amended.
	•	Claims 1-5, 7-18, 20-24, and 26 are currently pending and have been examined.

Claim Objections
5.	Claim 1 is objected to because of the following informalities: claim 1 is objected to because of typographical errors: it is suggested to change “a Radio Resource Congrol (RCC)” to “a Radio Resource Control (RRC)”. Appropriate correction is required.

Response to remarks/arguments
6.	Applicant’s remarks/arguments filed on 06/21/2022 with respect to amended independent claims 1, 11, 24, and 26 have been fully considered but are moot in view of the new ground(s) of rejection. Upon further search and consideration, a new ground(s) of rejection is made in view of Zhao et al. (US 2017/0019822 A1).
7.    	In response to Applicant’s remarks/arguments filed on 06/21/2022 regarding amended independent claims 1, 11, 24, and 26, the Examiner acknowledges that the system of Jung does not explicitly teach the newly recited features “a wireless communication device receiving a Radio Resource Control (RRC) message comprising resource allocation information from the wireless communication network” as argued by Applicant. However, the system of Zhao et al. (US 2017/0019822 A1) cures this deficiency.
Please see the rejection below.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
12.	Claim(s) 1-6, 8, 10-19, 21, 23, 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US 2017/0118741 A1) in view of Zhao et al. (US 2017/0019822 A1).


Regarding claim 1, Jung discloses a method of controlling communication in a wireless communication network, the method comprising: resource allocation information indicating at least one condition for utilization of a set of resources allocated by the wireless communication network to be used by the wireless communication device for device-to-device communication (Jung, Fig. 18, para. 305: UE 1 receives an indicator from a network (S401) and receives an RSRP threshold value (S402). The indicator may indicate whether it is allowed to use a preconfigured D2D resource in the cell coverage and may indicate an RRC state in which the preconfigured D2D resource can be used. The RSRP threshold value functions to subdivide a condition for which UE 1 uses the preconfigured D2D resource in the cell coverage); and depending on the at least one condition, the wireless communication device controlling utilization of the set of resources for device-to-device communication between the wireless communication device and a further wireless communication device (Jung, Fig. 18, para. 306: UE 1 determines a resource for mode-2 D2D signal transmission based on the indicator and the RSRP threshold value (S403). This process may be referred to Tables 5 and 6. UE 1 performs a D2D operation with UE 2 using the determined resource (S404)).
Jung does not appear to explicitly disclose a wireless communication device receiving a Radio Resource Control (RRC) message comprising resource allocation information from the wireless communication network.
In a similar field of endeavor Zhao discloses a wireless communication device receiving a Radio Resource Control (RRC) message comprising resource allocation information from the wireless communication network (Zhao, para. 68-72, 228, 229: if the RRC reconfiguration signaling includes particular D2D Communication transmission resource allocation information, then the D2D UE may transmit using the resource allocation information; otherwise, the D2D UE may set up an RRC connection with the destination cell, receive D2D Communication transmission resource indication information transmitted by the destination cell, and obtain the D2D transmission resource).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of Jung with the teaching of Zhao to include the above features into the system of Jung such as receiving a Radio Resource Control (RRC) message comprising resource allocation information from the wireless communication network as taught by Zhao. The motivation for doing so would have been to significantly save bandwidth and improve the efficiency of the network.

Regarding claim 2, Jung as modified by Zhao discloses the method according to claim 1, wherein the set of resources is further allocated to communication with a base station of the wireless communication network (Jung, Fig. 18, and para. 305, 306: the indicator (S401) and the RSRP threshold value (S402) is allocated to communication with the eNB of the wireless communication network). 

Regarding claim 3, Jung as modified by Zhao discloses the method according to claim 2, wherein the at least one condition is based on a characteristic of a radio channel between the wireless communication device and the base station of the wireless communication network (Jung, Fig. 18, and para. 305: the RSRP threshold value functions to subdivide a condition for which UE 1 uses the preconfigured D2D resource in the cell coverage). 

Regarding claim 4, Jung as modified by Zhao discloses the method according to claim 3, wherein the at least one condition is based on a comparison of the characteristic of the radio channel to a threshold (Jung, Fig. 18, and para. 305: the RSRP threshold value functions to subdivide a condition for which UE 1 uses the preconfigured D2D resource in the cell coverage (e.g. the RSRP represents the received signal strength of a signal and characterizes the channel)). 

Regarding claim 5, Jung as modified by Zhao discloses the method according to claim 1, wherein the wireless communication device controls the utilization of the set of resources by deciding whether to utilize the set of resources for the device-to-device communication between the wireless communication device and the further wireless communication device (Jung, Fig. 18, steps 403-404, and para. 306: UE 1 determines a resource for mode-2 D2D signal transmission based on the indicator and the RSRP threshold value (S403). UE 1 performs a D2D operation with UE 2 using the determined resource (S404)). 

Regarding claim 6, Jung as modified by Zhao discloses the method according to claim 1, wherein the wireless communication device controls the utilization of the set of resources by deciding which part of the set of resources is to be utilized for the device-to-device communication between the wireless communication device and the further wireless communication device (Jung, Fig. 18, and para. 303, 305, 306: UE 1 receives an indicator from a network (S401) and receives an RSRP threshold value (S402). The indicator may indicate whether it is allowed to use a preconfigured D2D resource in the cell coverage and may indicate an RRC state in which the preconfigured D2D resource can be used. The RSRP threshold value functions to subdivide a condition for which UE 1 uses the preconfigured D2D resource in the cell coverage). 

Regarding claim 8, Jung as modified by Zhao discloses the method according to claim 1, wherein the wireless communication device controls the utilization of the set of resources by setting one or more transmission parameters for the device-to-device communication (Jung, Fig. 18, and para. 305, 306: UE 1 determines a resource for mode-2 D2D signal transmission based on the indicator and the RSRP threshold value). 

Regarding claim 10, Jung as modified by Zhao discloses the method according to claim 1, wherein the at least one condition is based on strength of a signal as received by the wireless communication device from one or more base stations of the wireless communication network and/or on strength of a signal as received by the wireless communication device from one or more other wireless communication devices (Jung, Fig. 18, and para. 305: the RSRP threshold value functions to subdivide a condition for which UE 1 uses the preconfigured D2D resource in the cell coverage (e.g. the RSRP represents the received signal strength of a signal and characterizes the channel)). 

Regarding claim 11, Jung discloses a method of controlling communication in a wireless communication network, the method comprising: a base station of the wireless communication network determining a set of resources allocated by the wireless communication network to be used by a wireless communication device for device-to-device communication (Jung, Fig. 18, para. 204, 305: the eNB sends an indicator from a network (S401) and an RSRP threshold value (S402) to UE1. The indicator may indicate whether it is allowed to use a preconfigured D2D resource in the cell coverage and may indicate an RRC state in which the preconfigured D2D resource can be used. The RSRP threshold value functions to subdivide a condition for which UE 1 uses the preconfigured D2D resource in the cell coverage); the base station determining at least one condition for controlling utilization of the set of resources for device-to-device communication between the wireless communication device and a further wireless communication device (Jung, Fig. 18, para. 306: Based on the indicator and the RSRP threshold value send by the ENB to UE1, the UE 1 determines a resource for mode-2 D2D signal transmission. This process may be referred to Tables 5 and 6. UE 1 performs a D2D operation with UE 2 using the determined resource (S404)).
Jung does not appear to explicitly disclose the base station sending a Radio Resource Control (RRC) message comprising resource allocation information indicating the set of resources and the at least one condition to the wireless communication device.
In a similar field of endeavor Zhao discloses the base station sending a Radio Resource Control (RRC) message comprising resource allocation information indicating the set of resources and the at least one condition to the wireless communication device (Zhao, para. 68-72, 228, 229: if the RRC reconfiguration signaling includes particular D2D Communication transmission resource allocation information, then the D2D UE may transmit using the resource allocation information; otherwise, the D2D UE may set up an RRC connection with the destination cell, receive D2D Communication transmission resource indication information transmitted by the destination cell, and obtain the D2D transmission resource).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of Jung with the teaching of Zhao to include the above features into the system of Jung such as sending a Radio Resource Control (RRC) message comprising resource allocation information from the wireless communication network as taught by Zhao. The motivation for doing so would have been to significantly save bandwidth and improve the efficiency of the network.

Regarding claim 12, Jung as modified by Zhao discloses the method according to claim 11, wherein the base station determines the at least one condition depending on availability of resources for device-to-device communication (Jung, para. 285: To determine the threshold condition, the network (i.e. eNB) may set the RSRP threshold value according to the measurement of the RSRP of a serving cell performed by a UE). 

Regarding claim 13, Jung as modified by Zhao discloses the method according to claim 11, wherein the base station determines the at least one condition based on strengths of one or more signals as received by the base station (Jung, para. 285: To determine the threshold condition, the network (i.e. eNB) may set the RSRP threshold value according to the measurement of the RSRP (e.g. RSRP represents the received signal strength of a signal and characterizes the channel) of a serving cell performed by a UE). 

Regarding claim 14, Jung as modified by Zhao discloses the method according to claim 11, wherein the base station determines the at least one condition based on information received from one or more other base stations of the communication network (Jung, para. 285: To determine the threshold condition, the network (i.e. eNB) may set the RSRP threshold value according to the measurement of the RSRP of a serving cell performed by a UE). 

Regarding claim 15, Jung as modified by Zhao discloses the method according to claim 11, wherein the set of resources is further allocated to communication with the base station (Jung, Fig. 18, and para. 305, 306: the indicator (S401) and the RSRP threshold value (S402) is allocated to communication with the eNB of the wireless communication network). 

Regarding claim 16, Jung as modified by Zhao discloses the method according to claim 15, wherein the at least one condition is based on a characteristic of a radio channel between the wireless communication device and the base station (Jung, Fig. 18, para. 305: UE 1 receives an indicator from a network (S401) and receives an RSRP threshold value (S402). The indicator may indicate whether it is allowed to use a preconfigured D2D resource in the cell coverage and may indicate an RRC state in which the preconfigured D2D resource can be used). 

Regarding claim 17, Jung as modified by Zhao discloses the method according to claim 16, wherein the at least one condition is based on a comparison of the characteristic of the radio channel to a threshold (Jung, Fig. 18, and para. 305: the RSRP threshold value functions to subdivide a condition for which UE 1 uses the preconfigured D2D resource in the cell coverage (e.g. the RSRP represents the received signal strength of a signal and characterizes the channel)). 

Regarding claim 18, Jung as modified by Zhao discloses the method according to claim 11, wherein the at least one condition applies for controlling the utilization of the set of resources by deciding whether to utilize the set of resources for the device-to-device communication between the wireless communication device and the further wireless communication device (Jung, Fig. 18, steps 403-404, and para. 306: UE 1 determines a resource for mode-2 D2D signal transmission based on the indicator and the RSRP threshold value (S403). UE 1 performs a D2D operation with UE 2 using the determined resource (S404)). 

Regarding claim 19, Jung as modified by Zhao discloses the method according to claim 11, wherein the at least one condition applies for controlling the utilization of the set of resources by deciding which part of the set of resources is to be utilized for the device-to-device communication between the wireless communication device and the further wireless communication device (Jung, Fig. 18, and para. 303, 305, 306: UE 1 receives an indicator from a network (S401) and receives an RSRP threshold value (S402). The indicator may indicate whether it is allowed to use a preconfigured D2D resource in the cell coverage and may indicate an RRC state in which the preconfigured D2D resource can be used. The RSRP threshold value functions to subdivide a condition for which UE 1 uses the preconfigured D2D resource in the cell coverage). 

Regarding claim 21, Jung as modified by Zhao discloses the method according to claim 11, wherein the at least one condition applies for controlling the utilization of the set of resources by setting one or more transmission parameters for the device-to-device communication (Jung, Fig. 18, and para. 305, 306: UE 1 determines a resource for mode-2 D2D signal transmission based on the indicator and the RSRP threshold value). 

Regarding claim 23, Jung as modified by Zhao discloses the method according to claim 11, wherein the at least one condition is based on strength of a signal as received by the wireless communication device from one or more base stations of the wireless communication network and/or on strength of a signal as received by the wireless communication device from one or more other wireless communication devices (Jung, Fig. 18, and para. 305: the RSRP threshold value functions to subdivide a condition for which UE 1 uses the preconfigured D2D resource in the cell coverage (e.g. the RSRP represents the received signal strength of a signal and characterizes the channel)). 

Regarding claim 24, Jung discloses a wireless communication device, comprising: a radio interface for connecting to a wireless communication network (Jung, Fig. 19, para. 46, 308: RF unit 1130); and at least one processor (Jung, Fig. 19, para. 308: processor 1110), the at least one processor being configured to: the resource allocation information indicating at least one condition for utilization of a set of resources allocated by the wireless communication network to be used by the wireless communication device for device-to-device communication (Jung, Fig. 18, para. 305: UE 1 receives an indicator from a network (S401) and receives an RSRP threshold value (S402). The indicator may indicate whether it is allowed to use a preconfigured D2D resource in the cell coverage and may indicate an RRC state in which the preconfigured D2D resource can be used. The RSRP threshold value functions to subdivide a condition for which UE 1 uses the preconfigured D2D resource in the cell coverage); and depending on the at least one condition, control utilization of the set of resources for device-to-device communication between the wireless communication device and a further wireless communication device (Jung, Fig. 18, para. 306: UE 1 determines a resource for mode-2 D2D signal transmission based on the indicator and the RSRP threshold value (S403). This process may be referred to Tables 5 and 6. UE 1 performs a D2D operation with UE 2 using the determined resource (S404)).  
Jung does not appear to explicitly disclose receive, via the radio interface, a Radio Resource Control (RRC) message comprising resource allocation information from the wireless communication network.
In a similar field of endeavor Zhao discloses receive, via the radio interface, a Radio Resource Control (RRC) message comprising resource allocation information from the wireless communication network (Zhao, para. 68-72, 228, 229: if the RRC reconfiguration signaling includes particular D2D Communication transmission resource allocation information, then the D2D UE may transmit using the resource allocation information; otherwise, the D2D UE may set up an RRC connection with the destination cell, receive D2D Communication transmission resource indication information transmitted by the destination cell, and obtain the D2D transmission resource).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of Jung with the teaching of Zhao to include the above features into the system of Jung such as receiving a Radio Resource Control (RRC) message comprising resource allocation information from the wireless communication network as taught by Zhao. The motivation for doing so would have been to significantly save bandwidth and improve the efficiency of the network.
  
Regarding claim 26, Jung discloses a base station for a wireless communication network, the base station comprising: a radio interface for connecting to a wireless communication device (Jung, Fig. 19, para. 46, 308: RF unit 1130); and at least one processor (Jung, Fig. 19, para. 308: processor 1110), the at least one processor being configured to: determine a set of resources allocated by the wireless communication network to be used by a wireless communication device for device-to-device communication (Jung, Fig. 18, para. 204, 305: the eNB sends an indicator from a network (S401) and an RSRP threshold value (S402) to UE1. The indicator may indicate whether it is allowed to use a preconfigured D2D resource in the cell coverage and may indicate an RRC state in which the preconfigured D2D resource can be used. The RSRP threshold value functions to subdivide a condition for which UE 1 uses the preconfigured D2D resource in the cell coverage); determine at least one condition for controlling utilization of the set of resources for device-to-device communication between the wireless communication device and a further wireless communication device (Jung, Fig. 18, para. 306: Based on the indicator and the RSRP threshold value send by the ENB to UE1, the UE 1 determines a resource for mode-2 D2D signal transmission. This process may be referred to Tables 5 and 6. UE 1 performs a D2D operation with UE 2 using the determined resource (S404)). 
Jung does not appear to explicitly disclose the base station sending, via the radio interface, a Radio Resource Control (RRC) message comprising resource allocation information indicating the set of resources and the at least one condition to the wireless communication device.
In a similar field of endeavor Zhao discloses the base station sending, via the radio interface, a Radio Resource Control (RRC) message comprising resource allocation information indicating the set of resources and the at least one condition to the wireless communication device (Zhao, para. 68-72, 228, 229: if the RRC reconfiguration signaling includes particular D2D Communication transmission resource allocation information, then the D2D UE may transmit using the resource allocation information; otherwise, the D2D UE may set up an RRC connection with the destination cell, receive D2D Communication transmission resource indication information transmitted by the destination cell, and obtain the D2D transmission resource).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of Jung with the teaching of Zhao to include the above features into the system of Jung such as receiving a Radio Resource Control (RRC) message comprising resource allocation information from the wireless communication network as taught by Zhao. The motivation for doing so would have been to significantly save bandwidth and improve the efficiency of the network.

12.	Claims 9 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US 20170118741 A1) in view of Zhao et al. (US 2017/0019822 A1)
and further in view of Han et al. (WO 2014022776 A1).

Regarding claim 9, Jung as modified by Zhao discloses the method according to claim 8 with the exception wherein the one or more transmission parameters comprise a transmit power, a modulation scheme, and/or a coding scheme.
In a similar field of endeavor, Han discloses wherein the one or more transmission parameters comprise a transmit power, a modulation scheme, and/or a coding scheme (Han, para. 42: the M-UE could decide to dynamically change the modulation and coding scheme (MCS) for UEs in the D2D pair based on the D2D link quality between UE0 and UE1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of Jung/Zhao with the teaching of Han to include the above features into the modified system of Jung such as one or more transmission parameters comprise a transmit power, a modulation scheme, and/or a coding scheme as taught by Han. The motivation for doing so would have been to provide higher throughput by supporting flexible bandwidth.
 
Regarding claim 22, Jung as modified by Zhao discloses the method according to claim 21 with the exception wherein the one or more transmission parameters comprise a transmit power, a modulation scheme, and/or a coding scheme.
In a similar field of endeavor, Han discloses wherein the one or more transmission parameters comprise a transmit power, a modulation scheme, and/or a coding scheme (Han, para. 42: the M-UE could decide to dynamically change the modulation and coding scheme (MCS) for UEs in the D2D pair based on the D2D link quality between UE0 and UE1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of Jung/Zhao with the teaching of Han to include the above features into the modified system of Jung such as one or more transmission parameters comprise a transmit power, a modulation scheme, and/or a coding scheme as taught by Han. The motivation for doing so would have been to provide higher throughput by supporting flexible bandwidth.

13.	Claims 7, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US 20170118741 A1) in view of Zhao et al. (US 2017/0019822 A1) and further in view of Kaur et al. (US 20170142741 A1).

Regarding claim 7, Jung as modified by Zhao discloses the method according to claim 1 with the exception wherein the set of resources comprises a first subset of resources allocated to downlink transmissions from the base station and a second subset of resources allocated for uplink transmissions to the base station, and wherein the wireless communication device controls the utilization of the set of resources by deciding whether to utilize at least one of the first subset of resources and the second subset of resources for the device-to-device communication between the wireless communication device and the further wireless communication device.
However, Kaur from similar field of endeavor discloses wherein the set of resources comprises a first subset of resources allocated to downlink transmissions from the base station and a second subset of resources allocated for uplink transmissions to the base station, and wherein the wireless communication device controls the utilization of the set of resources by deciding whether to utilize at least one of the first subset of resources and the second subset of resources for the device-to-device communication between the wireless communication device and the further wireless communication device (Kaur, para. 184, 243: a WTRU may be configured to select a resource pool for a WTRU transmission (Tx) and/or reception (Rx). A D2D enabled WTRU may be configured with at least a reception resource pool (e.g., or reception pool) and/or at least a transmitting resource pool (e.g., or transmission pool). A D2D enabled WTRU may be configured to use a resource pool).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of Jung/Zhao with the teaching of Kaur to include the above features into the modified system of Jung such as controlling the utilization of the set of resources by deciding whether to utilize at least one of the first subset of resources and the second subset of resources for the device-to-device communication between the wireless communication device and the further wireless communication device as taught by Kaur. The motivation for doing so would have been to improve the user's reachability and/or mobility (Kaur, para. 4).

Regarding claim 20, Jung as modified by Zhao discloses the method according to claim 11 with the exception wherein the set of resources comprises a first subset of resources allocated to downlink transmissions from the base station and a second subset of resources allocated for uplink transmissions to the base station, and wherein the at least one condition applies for controlling the utilization of the set of resources by deciding whether to utilize at least one of the first subset of resources and the second subset of resources for the device-to-device communication between the wireless communication device and the further wireless communication device.
However, Kaur from similar field of endeavor discloses wherein the set of resources comprises a first subset of resources allocated to downlink transmissions from the base station and a second subset of resources allocated for uplink transmissions to the base station, and wherein the wireless communication device controls the utilization of the set of resources by deciding whether to utilize at least one of the first subset of resources and the second subset of resources for the device-to-device communication between the wireless communication device and the further wireless communication device (Kaur, para. 184, 243: a WTRU may be configured to select a resource pool for a WTRU transmission (Tx) and/or reception (Rx). A D2D enabled WTRU may be configured with at least a reception resource pool (e.g., or reception pool) and/or at least a transmitting resource pool (e.g., or transmission pool). A D2D enabled WTRU may be configured to use a resource pool).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of Jung/Zhao with the teaching of Kaur to include the above features into the modified system of Jung such as controlling the utilization of the set of resources by deciding whether to utilize at least one of the first subset of resources and the second subset of resources for the device-to-device communication between the wireless communication device and the further wireless communication device as taught by Kaur. The motivation for doing so would have been to improve the user's reachability and/or mobility (Kaur, para. 4).   

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a)	Gao et al. (US 20140094183 A1) discloses allocating at least one of the resource pools to a group of communication network elements establishing a device-to-device communication connection. A resource pool is allocated to the group for allowing a group head communication network element to select a set of resources to establish device-to-device communication connection. An allocation processing portion sends information indicating the resource pool to the group head communication network element.
	b)	Patil et al. (US 20150215981 A1) discloses method that involves establishing communications with user equipment (s) (UEs) according to first device-to-device (D2D) mode, where the first D2D mode is based on a centralized transmission resource schedule received from a base station.
	c)	Folke et al. (US 20170034834 A1) discloses a method for allocation of radio resources for D2D communications is adapted based on the obtained measurement. Fraction of the allocated D2D radio resources that is utilized for D2D communication is estimated in a radio communications network where a network node and the wireless device operate. Reconfiguration of allocation of resources for communications is signaled to the device based on allocation of resources for communications.                                                                                                                                                                                                                                                                                                                                                                            
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953.  The examiner can normally be reached on M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                                                              

                                                                                                                                                            /CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466